DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 12/03/2020, with respect to claims 1-19 have been fully considered.  The rejection of claims 1-19 has been withdrawn based upon the following examiner’s amendment to the claims. 

Terminal Disclaimer
The terminal disclaimer filed on 03/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,534,753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative, Tony T. Chen (Reg. No. 67,414), on March 19, 2021.
The amendment filed on December 03, 2020 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows: 
IN THE CLAIMS
Replace the following claim:

Claim 14.	(Currently amended) A non-transitory machine-readable storage medium including data that, when accessed by a processing device, cause the processing device to:
receive a request to retrieve a stored file in a volume associated with a plurality of storage servers;
collapse a name of the file to generate a modified name of the file;
calculate a plurality of hash values for [[a]] the name of the file by using a first hash function with [[a]] the modified name of the file and a second hash function with the name of the file;
query, by the processing device, the plurality of storage servers associated with the volume for the stored file in view of the plurality of hash values, wherein different hash values are provided to different storage servers to query the plurality of storage servers for the stored file;
receive from each of different storage servers of the plurality of storage servers a positive indication that the file is stored on each of the different storage servers;
using a priority function, select the file from a first one of the different storage servers; and



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Diedra McQuitery/Primary Examiner, Art Unit 2166